NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-2837
                                      ____________


                          IN RE: THOMAS PETER GANNON,
                                            Appellant

                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-18-mc-00213)
                       District Judge: Honorable Paul S. Diamond
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 27, 2020

           Before: AMBRO, HARDIMAN, and RESTREPO, Circuit Judges.

                                  (Filed: May 28, 2020)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Thomas Peter Gannon appeals an order suspending him from the practice of law in

the Eastern District of Pennsylvania for two years.

       The Pennsylvania Office of Disciplinary Counsel initiated disciplinary

proceedings against Gannon in 2017. The following year, the Pennsylvania Disciplinary

Board concluded that Gannon had violated several of Pennsylvania’s Rules of

Professional Conduct. These violations stemmed from Gannon’s abuse of the

Pennsylvania courts in an otherwise straightforward property dispute. According to the

Board, Gannon turned a simple disagreement over $3,577.93 into an eight-year battle that

cost his adversary $87,054.78 in legal fees. The Board recommended a five-year

suspension, but the Pennsylvania Supreme Court suspended Gannon for two years.

       Soon after the Pennsylvania Supreme Court suspended Gannon, the District Court

issued an Order to Show Cause why it should not impose the same penalty. After

reviewing written submissions and holding a hearing, a three-judge District Court panel

recommended that the Court impose reciprocal discipline. The Court adopted the

recommendation and suspended Gannon for two years.

       In reciprocal disciplinary proceedings, district courts review the state record “for

consistency with the requirements of due process, adequacy of proof and absence of any

indication that imposing discipline would result in grave injustice.” In re Surrick, 338
F.3d 224, 231 (3d Cir. 2003) (quoting In re Jacobs, 44 F.3d 84, 88 (2d Cir. 1994)). “We

review district courts’ decisions regarding the regulation of attorneys who appear before

them for abuse of discretion.” Id. at 229 (citation omitted).


                                              2
       Gannon claims the Disciplinary Board deprived him of due process by initiating

proceedings against him without following the procedures in Pennsylvania Disciplinary

Board Rule 87.7, which sets forth requirements for notifying an attorney of a complaint.

He contends the Board acted outside its jurisdiction and failed to provide him the name

and address of the complainant. But Rule 87.7 does not require disclosure of the

complainant’s information when the Office of Disciplinary Counsel itself initiates

disciplinary proceedings. Pa. Disciplinary Bd. R. 87.7(b)(1). And the Board had

jurisdiction to investigate Gannon on its own initiative, as it did here, pursuant to

Pennsylvania Disciplinary Board Rule 87.1. So the District Court did not err in rejecting

Gannon’s due process arguments.

       Gannon also argues the Disciplinary Board lacked sufficient evidence to prove he

violated any Rules of Professional Conduct and that imposing reciprocal discipline would

cause a grave injustice. We disagree. The District Court, in carrying out its duty to

independently review the state disciplinary proceedings, performed a detailed review of

the evidence supporting each violation of the Rules of Professional Conduct. Gannon

failed to show “by clear and convincing evidence” the presence of a serious infirmity in

the state proceedings. In re Surrick, 338 F.3d at 232 (quoting In re Kramer, 282 F.3d 721,

724–25 (9th Cir. 2002)). So the Court did not err in rejecting these claims either.

       In sum, our “extremely limited” review of the District Court’s reciprocal discipline

determination leads us to agree with its conclusions. Id. at 232 (quoting In re Abrams,

521 F.2d 1094, 1101 (3d Cir. 1975)). Ample evidence supported the Pennsylvania




                                              3
Supreme Court’s decision to suspend Gannon, and the District Court did not abuse its

discretion in imposing reciprocal discipline. We will affirm.




                                             4